Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1,2, and 21-36, drawn to an instrument, classified in CPC G01N 33/5302.
II. Claims 37-43, drawn to am method, classified in CPC G01N 35/0098.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process can be practiced by hand (loading pipette tips, docking a magnet array, loading a liquid  by hand). Furthermore, the apparatus can be used to practice another and materially different process (to pipette liquids in and out to mix a sample).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Wei Chi Chou on 10/21/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 2, and 21-36.  Affirmation of this election must be made by applicant in replying to this Office action.  s 37-43 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: In the specification, paragraph [0054], the acronym “PEEK” is unclear. It is suggested to recite “PEEK” in an unabbreviated form to establish the term.  
Appropriate correction is required.

Claim Objections
Claims 1, 22, 27, 28, and 34 objected to because of the following informalities:  
In claim 1, lines 6-7, the phrase “is adjacent one of the one…” is incomplete.
In claim 22, line 2, the phrase “from each or the one or more” should read “from each of the one or more”. 
In claim 27, line 2, the phrase “from each or the one or more” should read “from each of the one or more”. 
In claim 28, line 2, the phrase “each or the plurality” should read “each of the plurality”.
In claim 34, line 5, the phrase “from each or the one or more” should read “from each of the one or more”. 
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical detection module” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
	In the instant case, the “optical detection module” is being interpreted as a camera (specification, page 2, lines 19-20) and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 26-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation " each pipette tip position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 26-29
Regarding claim 30, claim 30 recites the limitation “a plurality of pipette tips” in line 1. Since claim 1 establishes the term “one or more pipette tips”, it is unclear if the plurality of pipette tips of claim 30 is the same or different from the one or more pipette tips of claim 1. 
Regarding claim 31, claim 31 recites the limitation " the magnet module" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 32-36 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 21, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima (US 20180156732 A1).
Regarding claim 1, Tajima teaches an instrument for detecting signal from a biological sample (abstract; paragraph [0019]), the instrument comprising: 
a pipettor module (Fig. 1, element 43; Fig. 2, element 431) configured to hold a plurality of pipettes in respective pipette positions (Fig. 1 and paragraph [0105] teach processing head 52 comprise dispensing tips 4; Fig. 2 shows suction and discharge mechanism 431 holding a plurality of pipettes 41; paragraph [0120]), to hold liquid in one or more pipette tips (paragraph [0148]), and to pipette liquid in and out of the one or more pipette tips (paragraph [0145]), each of the one or more pipette tips having a pipette tip point (paragraph [0119], “dispensing tip”; Fig. 6); and 
one or more magnets (Fig. 1, element 44; paragraph [0130], “magnets”) positioned such that each of the one or more pipette tips is adjacent one of the one or more magnets (paragraph [0130] teaches “sixteen permanent magnets arranged in the X-axis direction at intervals corresponding to the arrangement of the dispensing tips”).
Regarding claim 2, Tajima further teaches wherein the instrument comprises exactly one magnet for each pipette tip position (paragraph [0130] teaches “sixteen permanent magnets arranged in the X-axis direction at intervals corresponding to the arrangement of the dispensing tips”; Fig. 2 shows sixteen dispensing tips 41; paragraph [0140]).
Regarding claim 21, Tajima further teaches the instrument further comprising an optical detection module (Fig. 1, elements 7 and 6) positioned to detect an optical signal from particles magnetically fixed to respective sides of the one or more pipette tips by the one or more magnets (Figs. 6 and 7 show the light guiding paths 61 positioned next to the pipette tips 41).
Note that the limitations of the optical detection module are interpreted as intended uses of the device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114.
Regarding claim 30, Tajima further teaches comprising a plurality of pipette tips disposed in a line or in a two-dimensional array (Fig. 2 shows sixteen dispensing tips 41 in a line), wherein the pipettor module is configured to hold and pipette liquid in and out of the plurality of pipette tips simultaneously (Fig. 2 and paragraph [0145]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima as applied to claim 1 above, and further in view of Schryver (US 20140165645 A1).
Regarding claim 31, while Tajima teaches magnets supported by an arrangement member (paragraph [0130]) and an actuator to bring the arrangement member close to the dispensing tip (paragraph [0140]), Tajima fails to teach wherein the magnet module further comprises one or more spring clips, one spring clip respectively for each of the one or more magnets, the one or more spring clips positioned to hold the one or more magnets against the pipette tips.
Schryver teaches a device for transferring vials or containers (abstract). Schryver teaches a material is bonded to a base by means including, but not limited to adhesives, screws, spring clips, snap rings, magnets, interlocking channels, dove-tail joints, solder joints, braze welding, fusion welding, and thread features (paragraph [0026]).
Since Tajima merely presents magnets supported by an arrangement member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tajima to incorporate the teachings of Schryver to provide wherein the magnet module further comprises one or more spring clips, one spring clip respectively for each of the one or more magnets, the one or more spring clips positioned to hold the one or more magnets against the pipette tips. It would have been obvious to choose spring clips from a finite number of identified, predictable solutions for ways to attach elements, i.e., it would have been obvious to try the specific structure of spring clips to improve the securement of the magnets to the arrangement member. 

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-29 and 32-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the closest prior art of Tajima (US 20180156732 A1) fails to teach the instrument further comprising one or more mirrors positioned such that the optical signal from each or the one or more pipette tips is reflected from one of the one or more mirrors and directed at an angle substantially parallel to the orientation of the pipette tips and in the direction of the pipette tip points.
A reference Taguchi et al. (US 20070263210 A1) teaches a fluorescent measurement apparatus (abstract) comprising a pipette tip (Fig. 4, element 30) and a mirror (44) positioned such that the optical signal from the pipette tip is reflected from the mirror and directed at an angle substantially parallel to the orientation of the pipette tips and in the direction of the pipette tip points (Fig. 4). Taguchi teaches that that mirror 44 reflects fluorescent signals to a photodetector 53 (paragraph [0063]). However, there is no teaching or suggestion of motivation to modify Tajima’s optical detection module (Fig. 2) that comprises optical fibers adjacent to the dispensing tips (paragraph [0165]) with an arrangement comprising one or more mirrors as claimed. 
claim 22 is deemed allowable. Claims 23-29 are deemed allowable for their dependency on claim 22.
Regarding claim 32, the closest prior art of Tajima (US 20180156732 A1) fails to teach the instrument further comprising a magnet module coupling station where the magnet module is coupled to the pipettor module, the magnet module coupling station comprising one or more posts positioned to deflect the one or more magnets away from the one or more pipettes against the action of the one or more spring clips during coupling of the magnet module to the pipettor module.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of the claimed invention. Thus, claim 32 is deemed allowable. Claims 33-36 are deemed allowable based on their dependency on claim 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reis et al. (US 4648262A) teaches a capillary tube containing fluid (abstract) and a permanent magnet held to the tube by a spring clip (column 5, lines 53-55).
	Ashby (US 3203290) teaches magnets may be used in conjunction with spring-back clips to prevent the magnets from sliding (column 4, lines 14-18). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797